UNITED STATES OF AMERICA SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED: June 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 333-148987 League Now Holdings Corporation (Exact name of Registrant as specified in its charter) Florida 20-35337265 (StateorOtherJurisdictionof IncorporationorOrganization) (I.R.S.Employer IdentificationNo.) 6980 S. Edgerton Road, Brecksville, Ohio 44141 (Address of principal executive offices) (Zip Code) 440-546-9440 (Registrant's telephone number) (Former Name, Former Address and Former Fiscal Year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x The number of the registrant's shares of common stock outstanding was 53,445,563 as ofAugust 8 , 2012. LEAGUE NOW HOLDINGS CORPORATION FORM 10-Q TABLE OF CONTENTS PAGE This Quarterly Report on Form 10-Q, including "Management's Discussion and Analysis of Financial Condition and Results of Operations" in Item 2 of Part I of this report include forward-looking statements. These statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance, or achievements expressed or implied by forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as "may," "should," "expects," "plans," "anticipates," "believes," "estimates," "predicts," "potential," "proposed," "intended," or "continue" or the negative of these terms or other comparable terminology. You should read statements that contain these words carefully, because they discuss our expectations about our future operating results or our future financial condition or state other "forward-looking" information. There may be events in the future that we are not able to accurately predict or control. Before you invest in our securities, you should be aware that the occurrence of any of the events described in this Quarterly Report could substantially harm our business, results of operations and financial condition, and that upon the occurrence of any of these events, the trading price of our securities could decline and you could lose all or part of your investment. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, growth rates, levels of activity, performance or achievements. We are under no duty to update any of the forward-looking statements after the date of this Quarterly Report to conform these statements to actual results. As used in this quarterly report, the terms "we", "us", "our", “Registrant”, “the Company” and "League Now" mean League Now Holdings Corporation, a Florida corporation, and our wholly-owned subsidiaries. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements Condensed Balance Sheets – June 30, 2012 (unaudited) and December 31, 2011 F-1 Condensed Statements of Operations for the three and six month periods ended June 30, 2012 and 2011 (unaudited) F-2 Condensed Statement of Changes in Stockholders’ Deficiency for the six month period ended June 30, 2012 (unaudited) F-3 Condensed Statements of Cash Flows for the six month periods ended June 30, 2012 and 2011 (unaudited) F-4 Notes to Condensed Financial Statements (unaudited) 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk . 19 Item 4. Controls and Procedures 19 PART II - OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 22 Item 4. [Removed and Reserved] 22 Item 5. Other Information 22 Item 6. Exhibits 23 Part I – FINANCIAL INFORMATION ITEM 1. CONDENSED FINANCIAL STATEMENTS LEAGUE NOW HOLDINGS CORPORATION Index to Condensed Consolidated Financial Statements Balance Sheets (unaudited) F-1 Statements of Operations (unaudited) F-2 Statements of Stockholders' Deficiency (unaudited) F-3 Statements of Cash Flows (unaudited) F-4 Notes to the Financial Statements (unaudited) F-5 LEAGUE NOW HOLDINGS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (unaudited) ASSETS Current assets: Cash $ $ Accounts receivable Note receivable - Other current assets Total current assets Property and equipment, net Other assets: Goodwill Loan fees, net - Other noncurrent assets - Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current liabilities: Lines of credit $ $
